Case 1:20-mj-00241-IDD Document5 Filed 08/19/20 Page 1 of 2 PagelD# 20

JS 45 (01/2008)

REDACTED

Criminal Case Cover Sheet

Offense:

Place of

City

County/Parish Fairfax

Defendant Information:

Juvenile --Yes | No X_FBI#
Defendant Name: DAT QUOC NGUYEN

U.S. District Court

 

 

Under Seal:Yes X No Judge Assigned:
Superseding Indictment Criminal Number:
Same Defendant New Defendant x

 

Magistrate Judge Case Number 1:20mj241
Search Warrant Case Number
R 20/R 40 from District of
Related Case Name and No:

725243EC7
Alias Name(s)

Arraignment Date:

1:20-cr-24; 1:20-cr-29; 1:20-cr-32; 1:20-cr-155; and 1:20-mj-548

 

 

 

Address: Irvine, CA

Employment:

Birth date 1985 SS# 8944 - Sex MDef Race Asian Nationality U.S. Citizen Place of Birth Vietnam
Height 5°02” Weight 120. HairBrown EyesBrown_ _—Scars/Tattoos None known

Interpreter: _No Yes List language and/or dialect:

Location Status:

 

 

Automobile Description

 

 

 

 

 

 

 

 

Arrest Date
___Already in Federal Custody as of in
__ Already in State Custody ___On Pretrial Release X_Not in Custody
X_Arrest Warrant Requested ___ Fugitive ____ Summons Requested
__Arrest Warrant Pending ___Detention Sought ___ Bond
Defense Counsel Information:
Name: Court Appointed Counsel conflicted out: Gregory T. Hunter, Alfredo Acin,
Address: Retained Christopher Leibig, Steven D. Stone, Jay P. Mykytiuk, Cary J.
Citronberg, Joan C. Robin, Page A. Pate
Telephone: Public Defender Federal Public Defender’s Office conflicted out: YES
U,S. Attorney Information: |
AUSA_  Bibeane Metsch Telephone No: 703-299-3700 Bar #
Complainant Agency, Address & Phone Number _or Person & Title:
Donald A. Mockenhaupt, Special Agent, Federal Bureau of Investigation
U.S.C. Citations:
Code/Section Description of Offense Charged Count(s) Capital/Felony/Misd/Petty

Set 1
Set 2
Set 3

Date:

21 U.S.C. §§ 841(a)(1)
and 846

 

Conspiracy to distribute 500 grams

or more of a mixture or substance
containing a detectable amount of
methamphetamine, a schedule IJ
controlled substance. 1

Felony

 

 

 

 

 

August 19, 2020

(May be continued on reverse)

 

  
 
  

Signature of AUSA: al

 
Case 1:20-mj-00241-IDD Document5 Filed 08/19/20 Page 2 of 2 PagelD# 21

JS 45 (07/2005) Reverse .
District Court Case Number (To be filled by deputy clerk):

 

U.S.C, Citations (continued)

Index Key/Code Description of Offense Charged Count(s)
Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

Set 16

 

 

Set 17

 

 

Set 18

 

 

Set 19

 

 

Set 20

 

 

Set 21

 

 

Set 22

 

 

Set 23

 

 

Set 24

 

 

Set 25

 

 

Set 26

 

 

Set 27

 

 

Set 28

 

 

Set 29

 

 

Set 30

 

 

Set 31

 

 

 
